DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.    Claims 12-28 are pending; claims 12 and 15 are independent. Claims 1-11 have been cancelled.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 12-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 12-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 15 recited “in a case where an absorption coefficient of the light transmittance adjusting layer for some colors including blue color of the light emitted by the backlight is changed, the LCD device  further comprises a color filter layer, and the color filter layer is capable of cooperating with the light transmittance adjusting layer to avoid a color deviation”, as being indefinite, as recited in the claims and in specification Para 0069, because there is no discussion to explain how and when the backlight is changed for example during manufacturing or during processing and the change relative to what. For purpose of examination the examiner consider that no change to blue color of the light emitted by the backlight, so no technical weight for this limitation.
Claims 13, 14 and 16-28 are rejected based on the dependency of rejected claims.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 12-17 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2016/0349589), in view of Branz (US 6, 441 942), in view of Park (US 2005/0275923), and further in view of Satoh (US 2019/0049808).
Regarding claim 12, Sun teaches a liquid crystal display (LCD) device (fig. 1A and Para 0020), comprising:
an array substrate (fig. 1A, the electrochromic device 2), 
wherein the array comprises a base substrate (fig. 1A, substrate 11), and
a first electrode (fig. 1A, the first transparent electrode 14), a light transmittance adjusting layer (fig. 1A, an electrochromic structure 21), and a second electrode (the second transparent electrode 22 ) sequentially provided on the base substrate (substrate 11),
wherein the light transmittance adjusting layer (fig. 1A, an electrochromic structure 21) is provided between the first electrode (fig. 1A, the first transparent electrode 14) and the second electrode (the second transparent electrode 22 );
an opposed substrate (fig. 1A, an array substrate 12); and 
a liquid crystal layer between the array substrate and the opposed substrate (fig. 1A and Para 0023);
when the first electrode is applied with a first driving voltage and the second electrode is applied with a second driving voltage, the first electrode and the second electrode are configured to form a driving electric field between the first electrode and the second electrode and running through the light transmittance adjusting layer (fig. 1A and Para 0026, wherein when the display panel 1 is in a non-display state, the driving circuit 3 can apply first voltage signals to the first transparent electrode (e.g., the shielding electrode 14 and the second transparent electrode 22, which causes the electrochromic structure 21 to change color); 
Sun does not expressly disclose a liquid crystal display (LCD) device, comprising: a backlight; the light transmittance adjusting layer comprises a base made of transparent insulating material, and a plurality of particles dispersed in the base, each of the plurality of particles includes a first part formed by an ion storage material and a second part formed by an electrochromic material, and the second part is configured to change color by exchanging ions with the first part according to a direction of the driving electric fields, so that light transmittance of the light transmittance adjusting layer is adjusted at least partially according to a change in the direction of the driving electric field.
However, Branz disclosed in fig. 1, fig.  2 and col. 3, line 66 to col. 4, line 51, wherein the electrochromic cell 30 includes a layer of electrochromic material, which can be transitioned between an opaque or colored state in which back-light BL is substantially blocked by the electrochromic material 28 and a bleached or transparent state in which back-light BL is transmitted through the electrochromic material 28 in response to changes in certain ion content. Upon application of a voltage to the electrochromic cell 30, a resulting electric current is conducted by ions, such as lithium ions (Li+) or hydrogen ions (H+) that are induced by the voltage to move between the ion storage material 24 and the electrochromic material 28. Voltage of one polarity across the electrochromic cell 30 causes such ions to move from the ion storage material 24 through the electrolyte material 26 to the electrochromic material 28, while voltage of the opposite polarity causes ion flow in the opposite direction from the electrochromic material 28 to the ion storage material 24.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a liquid crystal display of Sun by including the technique of Branz by transitioning between an opaque and colored states by moving ions between two materials in order to get a predictable result.
Sun in view of Branz does not expressly disclose a base including silicon nitride.
However, Park disclosed in figs 5, 6 and Para 0042, wherein a passivation layer 50 is further interposed between an electrolyte 23 and a PCB 30 in addition to the structure shown in FIG. 4. Preferably, the passivation layer 30 is made from an oxide layer (for example, SiO2) or a nitride layer (for example, SiN).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a liquid crystal display of Sun in view of Branz by including the technique of Park to include a base made of a silicon nitride to cover a lower electrode in order to get a predictable result.
Sun in view of Branz and in view of Park does not expressly disclose wherein the plurality of the particles are uniformly dispersed in the base, so that the light transmittance adjusting layer has a uniform light transmittance, a size of the particles is in nanoscale.
However, Satoh disclosed wherein the plurality of the particles are uniformly dispersed in the base, so that the light transmittance adjusting layer has a uniform light transmittance, a size of the particles is in nanoscale (fig. 1, Para 0023, 0033 and 0063).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a liquid crystal display of Sun in view of Branz and in view of Park by incorporated the technique of Satoh to include a nanocrystal layer which is constituted by an electrochromic material including dispersion of nanoparticles having a particle diameter of several nm and transmission spectrum is changed when voltage is applied in order to get a predictable result.
in a case where an absorption coefficient of the light transmittance adjusting layer for some colors including blue color of the light emitted by the backlight is changed, the LCD device  further comprises a color filter layer, and the color filter layer is capable of cooperating with the light transmittance adjusting layer to avoid a color deviation, see 112(b) rejection above.
Regarding claim 13, Sun teaches the LCD device according to claim 12, further comprising a drive circuit, wherein the drive circuit is configured to apply the first driving voltage to the first electrode and apply the second driving voltage to the second electrode in adjacent display frames, so as to cause directions of driving electric fields in the adjacent display frames to be opposite (fig. 1A and Paras 0023-0027). 
 	Regarding claim 14, Sun teaches the LCD device according to claim 13, wherein the first driving voltage, which is applied to the first electrode in the adjacent display frames, and the second driving voltage, which is applied to the second electrode in the adjacent display frames, cause absolute values of first voltage differences between the first electrode and the second electrode in the adjacent display frames to be equal, and cause signs of the first voltage differences to be opposite (fig. 1A and Paras 0023-0027).
Regarding claim 15, Sun teaches a method for driving an LCD device (Abstract), comprising: 
applying a first driving voltage to a first electrode of an array substrate of the LCD device and a second driving voltage to a second electrode of the array substrate of the LCD device in adjacent display frames, so as to cause directions of driving electric fields in the adjacent display frames to be opposite (Para 0026, wherein the display panel 1 turns into a display state, the driving circuit 3 may apply reverse voltage signals to the first transparent electrode and the second transparent electrode 22 to cause the electrochromic structure 21 to become transparent. The reverse voltage signals may be voltage signals reverse to the first voltage signals, respectively),
wherein the array substrate further comprises a base substrate (fig. 1A, substrate 11) and a light transmittance adjusting layer (fig. 1A, an electrochromic structure 21);
the first electrode (fig. 1A, the first transparent electrode 14), the light transmittance adjusting layer (fig. 1A, an electrochromic structure 21), and the second electrode (the second transparent electrode 22), are sequentially formed on the base substrate (fig. 1A, substrate 11),
wherein the light transmittance adjusting layer (fig. 1A, an electrochromic structure 21) is formed between the first electrode (fig. 1A, the first transparent electrode 14) and the second electrode (the second transparent electrode 22);
the driving electric fields are formed when the first electrode is applied with the first driving voltage and the second electrode is applied with the second driving voltage (fig. 1A and Para 0026, wherein when the display panel 1 is in a non-display state, the driving circuit 3 can apply first voltage signals to the first transparent electrode (e.g., the shielding electrode 14 and the second transparent electrode 22, which causes an electric field between the first transparent electrode 14 and the second transparent electrode 22);
the driving electric fields are between the first electrode and the second electrode and run through the light transmittance adjusting layer (fig. 1A and Para 0026, wherein when the display panel 1 is in a non-display state, the driving circuit 3 can apply first voltage signals to the first transparent electrode (e.g., the shielding electrode 14 and the second transparent electrode 22, which causes the electrochromic structure 21 to change color); and
Sun does not expressly disclose the light transmittance adjusting layer comprises a base made of transparent insulating material, and a plurality of particles dispersed in the base, each of the plurality of particles includes a first part formed by an ion storage material and a second part formed by an electrochromic material, and the second part is configured to change color by exchanging ions with the first part according to directions of the driving electric fields, so that the light transmittance adjusting layer is adjusted at least partially according to a change in the directions of the driving electric fields.
However, Branz disclosed in fig. 1, fig.  2 and col. 3, line 66 to col. 4, line 51, wherein the electrochromic cell 30 includes a layer of electrochromic material, which can be transitioned between an opaque or colored state in which back-light BL is substantially blocked by the electrochromic material 28 and a bleached or transparent state in which back-light BL is transmitted through the electrochromic material 28 in response to changes in certain ion content. Upon application of a voltage to the electrochromic cell 30, a resulting electric current is conducted by ions, such as lithium ions (Li+) or hydrogen ions (H+) that are induced by the voltage to move between the ion storage material 24 and the electrochromic material 28. Voltage of one polarity across the electrochromic cell 30 causes such ions to move from the ion storage material 24 through the electrolyte material 26 to the electrochromic material 28, while voltage of the opposite polarity causes ion flow in the opposite direction from the electrochromic material 28 to the ion storage material 24.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a method of Sun by including the technique of Branz by transitioning between an opaque and colored states by moving ions between two materials in order to get a predictable result.
Sun in view of Branz does not expressly disclose a base including silicon nitride.
However, Park disclosed in figs 5, 6 and Para 0042, wherein a passivation layer 50 is further interposed between an electrolyte 23 and a PCB 30 in addition to the structure shown in FIG. 4. Preferably, the passivation layer 30 is made from an oxide layer (for example, SiO2) or a nitride layer (for example, SiN).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a method of Sun in view of Branz by including the technique of Park to include a base made of a silicon nitride to cover a lower electrode in order to get a predictable result.
Sun in view of Branz and in view of Park does not expressly disclose wherein the plurality of the particles are uniformly dispersed in the base, so that the light transmittance adjusting layer has a uniform light transmittance, a size of the particles is in nanoscale.
However, Satoh disclosed wherein the plurality of the particles are uniformly dispersed in the base, so that the light transmittance adjusting layer has a uniform light transmittance, a size of the particles is in nanoscale (fig. 1, Para 0023, 0033 and 0063).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a method of Sun in view of Branz and in view of Park by incorporated the technique of Satoh to include a nanocrystal layer which is constituted by an electrochromic material including dispersion of nanoparticles having a particle diameter of several nm and transmission spectrum is changed when voltage is applied in order to get a predictable result.
in a case where an absorption coefficient of the light transmittance adjusting layer for some colors including blue color of the light emitted by the backlight is changed, the LCD device  further comprises a color filter layer, and the color filter layer is capable of cooperating with the light transmittance adjusting layer to avoid a color deviation, see 112(b) rejection above.
Regarding claim 16, Sun teaches the method for driving the LCD device according to claim 15, wherein the first driving voltage and the second driving voltage are applied respectively to the first electrode and the second electrode in the adjacent display frames; and signs of first voltage differences between the first electrode and the second electrode in the adjacent display frames are opposite (fig. 1A and Paras 0023-0027).  
Regarding claim 17, Sun teaches the method for driving the LCD device according to claim 16, wherein absolute values of the first voltage differences between the first electrode and the second electrode in the adjacent display frames are equal (fig. 1A and Paras 0023-0027).
Regarding claim 22, Sun in view of Branz teaches the LCD device according to claim 12, wherein the first part comprises a first sub-part and a second sub-part, the first sub-part is configured to exchange anions with the electrochromic material in the second part, and the second sub-part is configured to exchange cations with the electrochromic material in the second part (fig. 1, fig.  2 and col. 3, line 66 to col. 4, line 51, Branz).
Regarding claim 23, Sun in view of Branz teaches the LCD device according to claim 22, wherein the second sub-part is made from an electrolyte material (fig. 1, fig.  2 and col. 3, line 66 to col. 4, line 51, Branz).
Regarding claim 24, Sun in view of Branz teaches the LCD device according to claim 22, wherein orientations of the first part and the second part of the plurality of particles relative to the first electrode and the second electrode are basically the same, and the change of the color of the second part corresponds to the change of the direction of the driving electric field (fig. 1, fig.  2 and col. 3, line 66 to col. 4, line 51, Branz).

8.	Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2016/0349589), in view of Branz (US 6, 441 942), in view of Park (US 2005/0275923), in view of Satoh (US 2019/0049808), and further in view of Xu (US 2014/0049740).
Regarding claim 18, Sun teaches the method for driving the LCD device according to claim 16, wherein the LCD device further comprises a liquid crystal light adjusting structure (fig. 1A, an electrochromic structure 21);  
the liquid crystal light adjusting structure comprises a liquid crystal layer (fig. 1A, element 1), a pixel electrode, and a common electrode (fig. 1A and Par 0023);  
Sun in view of Branz, in view of Park and in view of Satoh does not expressly disclose the pixel electrode and the common electrode are respectively applied with a pixel data voltage and a common voltage to form a liquid crystal driving electric field for controlling rotation of liquid crystal molecules in the liquid crystal layer; and the method further comprises: 
respectively applying the pixel data voltage and the common voltage to the pixel electrode and the common electrode in the adjacent display frames, so as to cause directions of liquid crystal driving electric fields in the adjacent display frames to be opposite, wherein causing of the directions of the liquid crystal driving electric fields in the adjacent display frames to be opposite comprises: causing signs of second voltage differences between the pixel electrode and the common electrode to be opposite; and the first driving voltage and the second driving voltage are respectively used as the pixel data voltage and the common voltage. 
However, Xu disclosed in figs 2, 3 and para 0019, wherein the pixel electrodes 50 of the first substrate 100 includes a plurality of the positive electrodes 51 and the negative electrodes 52 which are disposed alternately, after the pixel structure is energized, except that an electric field is generated between the pixel electrodes 50 and the common electrode 70, an electric field is also generated between the positive electrodes 51 and the negative electrodes 52 which are disposed alternately in the pixel electrodes 50, and in the electric field generated between the positive electrodes 51 and the negative electrodes 52, a horizontal direction component of the electric field has a larger proportion, increasing the proportion of the horizontal direction component of the electric field inside the liquid crystal layer 80, therefore, and thus, as compared with a ADS-mode liquid crystal display device in the prior art, when the positive electrodes 51 and the negative electrodes 52 and the common electrode 70 are energized, the rotation angle in the horizontal direction of liquid crystal molecules within the liquid crystal layer 80 of the liquid crystal display device according to an embodiment of the present invention is relatively larger, thereby increasing the light transmit of the liquid crystal layer 80.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method of Sun in view of Branz, in view of Park and in view of Satoh by including the technique of Xu to use the first electrode as a pixel electrode, and the second electrode as a common electrode order to get a predictable result.
Regarding claim 19, Sun teaches the method for driving the LCD device according to claim 15, wherein the LCD device further comprises a liquid crystal light adjusting structure; the liquid crystal light adjusting structure comprises a liquid crystal layer (fig. 1A and Para 0023), 
Sun in view of Branz, in view of Park, in view of Satoh and in view of Xu teaches the liquid crystal light adjusting structure comprises a pixel electrode and a common electrode;  the pixel electrode, and the common electrode are respectively applied with a pixel data voltage and a common voltage to form a liquid crystal driving electric field for controlling rotation of liquid crystal molecules in the liquid crystal layer; and the method further comprises: respectively applying the pixel data voltage and the common voltage to the pixel electrode and the common electrode in the adjacent display frames, so as to allow the directions of the liquid crystal driving electric fields in the adjacent display frames to be opposite (figs 2, 3 and para 0019, Xu). 
Regarding claim 20, Sun in view of Branz, in view of Park, in view of Satoh and in view of Xu teaches the method for driving the LCD device according to claim 19, wherein the pixel data voltage and the common voltage are respectively applied to the pixel electrode and the common electrode in the adjacent display frames, so as to cause absolute values of second voltage differences between the pixel electrode and the common electrode to be equal, and cause signs of the second voltage differences to be opposite (figs 2, 3 and para 0019, Xu). 
Regarding claim 21, Sun in view of Branz, in view of Park and in view of Satoh teaches the LCD device according to claim 12, but Sun in view of Branz, in view of Park and in view of Satoh does not expressly disclose wherein the first electrode is a pixel electrode, and the second electrode is a common electrode, and the first driving voltage is a pixel data voltage, and the second driving voltage is a common voltage.
However, Xu disclosed in figs 2, 3 and Para 0019, wherein the pixel electrodes 50 of the first substrate 100 includes a plurality of the positive electrodes 51 and the negative electrodes 52 which are disposed alternately, after the pixel structure is energized, except that an electric field is generated between the pixel electrodes 50 and the common electrode 70. In fig. 3 and Para 0023, the common electrode 70 inside each pixel structure is formed as a plurality of strip-shaped common electrodes, and a extending direction of the strip-shaped common electrodes is parallel to the extending direction of the pixel electrodes 50 in order to avoid generating a parasitic capacitance between the common electrode 70 and the positive electrodes 51 and negative electrodes 52 of the pixel electrodes 50 and to improve the display effect of the liquid crystal display device by increasing the light transmittance of the liquid crystal layer 80.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the LCD device of Sun in view of Branz, in view of Park and in view of Satoh by including the technique of Xu to use the first electrode as a pixel electrode, and the second electrode as a common electrode order to get a predictable result.

9.	Claims 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2016/0349589), in view of Branz (US 6, 441 942), in view of Park (US 2005/0275923), in view of Satoh (US 2019/0049808), and further in view of Perdices-Gonzalez (US 2015/0228217).
Regarding claim 25, Sun in view of Branz, in view of Park and in view of Satoh teaches the LCD device according to claim 12, but, Sun in view of Branz, in view of Park and in view of Satoh does not expressly disclose further comprising a first polarizer and a second polarizer, wherein the first polarizer and the second polarizer are arranged on outside surfaces of the array substrate and the opposed substrate, respectively.
However, Perdices-Gonzalez disclosed in Para 0046, the LCD device comprising a first polarizer and a second polarizer, wherein the first polarizer and the second polarizer are arranged on outside surfaces of the array substrate and the opposed substrate, respectively.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the LCD device of Sun in view of Branz, in view of Park and in view of Satoh by incorporated the teaching of Perdices-Gonzalez to include LCD that includes a layer of liquid-crystal molecules positioned between two optical polarizers in order to get a predictable result.
Regarding claim 28, Sun in view of Branz, in view of Park, in view of Satoh and in view of Perdices-Gonzalez teaches the LCD device according to claim 25, wherein the first polarizer and the second polarizer are of a liquid crystal light adjusting structure, and respectively comprise a first transmittance axis and a second transmittance axis, and the first transmittance axis and the second transmittance axis are intersected with each other (Para 0046, Perdices-Gonzalez).

10.	Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2016/0349589), in view of Branz (US 6, 441 942), in view of Park (US 2005/0275923), in view of Satoh (US 2019/0049808), and further in view of Li (US 2016/0011428).
Regarding claim 26, Sun in view of Branz, in view of Park and in view of Satoh teaches the LCD device according to claim 12, but, Sun in view of Branz, in view of Park and in view of Satoh does not expressly disclose wherein the first electrode and the second electrode are in a same transparent structural layer.
However, Li disclosed in figs 3a and Para 0022, wherein first transparent electrode 202 and a second transparent electrode 203 connected with each of the electrochromic strip bodies and both transparent electrodes in same side of first transparent electrode 202 and a second transparent electrode 203 connected with each of the electrochromic strip bodies.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the LCD device of Sun in view of Branz, in view of Park and in view of Satoh by including the technique of Li to relocate the transparent electrode with respect to electrochromic layer in order to get a predictable result.
Regarding claim 27, Sun in view of Branz, in view of Park, in view of Satoh and in view of Li teaches the LCD device according to claim 26, wherein the first electrode comprises a plurality of first sub-electrodes, and the second electrode comprises a plurality of second sub electrodes; the plurality of first sub-electrodes and the plurality of second sub-electrodes extend along a first direction; and the plurality of first sub-electrodes and the plurality of second sub-electrodes are alternately arranged in a second direction intersected with the first direction (fig. 3b and Para 0024, Li).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-	Lu (US 2013/0162937), relates to a homeotropic alignment liquid crystal display, comprising: a color filter substrate and a TFT array substrate bonded together; liquid crystals provided between the color filter substrate and the TFT array substrate, wherein the TFT array substrate comprises a common electrode layer and a pixel electrode layer. 
-	Kailasam (US 2014/0022621), relates to electrochromic devices and methods may employ the addition of a defect-mitigating insulating layer which prevents electronically conducting layers and/or electrochromically active layers from contacting layers of the opposite polarity and creating a short circuit in regions where defects form.
-	 Posset (US 2018/0088426),  relates to a flexible electrochromic element(electrochromic device, ECD) with an improved electrolyte layer.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        6/22/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625